Wyly, J.
We discover in the record two judgments; one rendered ■on the thirteenth and signed on the twenty-third December, 1869; the other appears to have been rendered on the nineteenth day of December, 1870, and was not signed.
The parties have filed an agreement, in which they state that the appeal herein is from the judgment of the nineteenth December, 1870, and they agree that this shall be considered the true and bona fide judgment appealed from, and for which the appeal bond was given; that the judgment of thirteenth December, 1869, was signed through error on the twenty-third of the same month, it having been at the time set aside.
We can not revise the judgment of the court of the nineteentn December, 1870, notwithstanding the consent of the parties, because not being signed it was incomplete. The signature of the judge was essential, and the agreement of the parties can not supply the deficieny.
It is therefore ordered that the appeal herein be dismissed at the costs of the appellant.